DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021, has been entered.
 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.




Response to Arguments
	Applicant has amended to the claims to recite administering flubendazole “to inhibit at one of α-tubulin acetylation, endosomal NR1 and pERK1/2 signaling, and mitochondrial cyclin b1 signaling.”  Applicant argues that the cited prior art does not teach this.
	The cited prior art teaches flubendazole (FLU) administered at least 8mg/kg/day for 4 weeks.  The prior art also teaches FLU and fenbendazole (FEN) to similar medicinal uses, chemical structures, molecular weights, and modes of action for treating and inhibiting SCI, e.g.  As such, there is a reasonable expectation of success that those mechanisms of action, at similar concentrations, that are effectuated by FEN would also be effectuated by FLU.
	The prior art renders obvious administration of FLU to a patient having a traumatic spinal cord injury and the effective amount is at least 8 mg/kg/day for 4 weeks.  It is not clear for the record if the concentration taught by the prior art or a human equivalent dose (HED), would effectuate the mechanisms of action claimed and/or if such mechanisms provide an unexpectedly superior benefit with respect to the claimed method as a whole.  For example, because administration of 8 mg/kg/day or a HED is obvious to administer to the claimed subject population, if these mechanisms now claimed are in fact produced by such administration, the amendments to the claims would not obviate the rejections of record.  Alternatively, if FEN does not effectuate these mechanisms of action and if the effectuation of these mechanisms of action by FLU provides an advantage with respect to the claimed method (i.e., treating a subject having a traumatic spinal cord injury), such would obviate the rejections of record.  
	However, without a showing of unexpected results, there is a reasonable and predictable expectation of success that administration of FLU at the claimed concentration would treat SCI.  prima facie showing and unexpected results have not yet been shown for the record.
	The examiner also notes: the phrase to inhibit at least one of…is written as an intent.  This does not modify the active step of administration other than to modify the “effective amount” that is administered.  However, the effective amount appears to be 10 mg/kg/day and the prior art teaches at least 8 mg/kg/day of a similar compound.  With regard to new claim 7, the effective amount is one that effectuates each of the claimed mechanisms of action.  The Specification administered 10 mg/kg/day in each of the 4 instances in which a specific dose was used.  Administration of 10 mg/kg/day “significantly reduced mitochondrial cyclin b1 activity”.  It would therefore appear that if 10 mg/kg/day for 7 days provides a significant reduction, that administration of at least 8 mg/kg/day for 4 weeks would provide at least some reduction of mitochondrial cyclin b1 activity.  
	As such, it would appear that the teachings of the prior art provide a prima facie showing that shifts the burden to Applicant to explain why a minimum dose of 8 mg/kg/day would not effectuate the claimed mechanisms when administered to a claimed subject.  Further, it remains to be explained why a POSA would not expect FLU to effectuate the same mechanisms as FEN in view of the similarities described above.  Further, it is not clear if the effectuation of these mechanisms of action is nothing more than a routinely optimizable result of administering a result-effective variable to a claimed subject.

Status of the Claims
	Claims 1-4, 6, and 7 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., “Fenbendazole improves pathological and functional recovery following traumatic spinal cord injury,” Neuroscience 256, (2014) 163-169 (cited in IDS), in view of Wagil et al., “Toxicity of anthelmintic drugs (fenbendazole and flubendazole) to aquatic organisms,” Environ Sci Pollut Res (2015) 22:2566-2573.	Yu teaches fenbendazole reduced the extent of tissue damage and attenuated locomotor function impairment following contusion spinal cord injury in mice. See p166, 4th full par.  Yu explains that benzimidazoles, including, fenbendazole, inhibit microtubule polymerization and do not induce peripheral neuropathy.  Further, the anti-helminthic effect of fenbendazole and related compounds is largely ascribed to their effects on tubulin, additional mechanisms may be involved. See p168, 2nd full par.  During the study, animals were administered 150 ppm FBZ to ensure that they received at least 8mg/kg/day for 4 weeks. See p164, 1st full par.  “The results demonstrate that FBZ pretreatment alters outcomes following SCI and suggest that fenbendazole, related benzimidazoles, or possible other compounds which disrupt microtubules may have potential as therapeutics for SCI.” p169, final par. 
Yu does not explicitly teach flubendazole.
 Wagil explains that FLU and FEN are both benzimidazoles widely used for a same purpose of treating intestinal parasites.  They both anthelmintic drugs widely used in veterinary Both are designed to have a specific mode of action of binding to β-tubulin and inhibiting microtubule formation.  They also have similar chemical structure and similar molecular weights (as a product of those similar structures) as shown in Table 1 of Wagil, below.


    PNG
    media_image1.png
    480
    1080
    media_image1.png
    Greyscale

With regard to claim 4, a subject with a SCI is at risk for developing neuropathic pain.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Yu and Wagil.  One would be motivated to do so because Yu teaches pretreatment alters outcomes following SCI and suggests that fenbendazole, related benzimidazoles, or possible other compounds which disrupt microtubules may have potential as therapeutics for SCI.  Further, 8 mg/kg/day was administered.  As such, there is a reasonable and predictable expectation of success in administering flubendazole, which has a similar structure and a known ability to disrupt microtubules in a manner similar to fenbendazole for treating a subject that experienced a traumatic spinal cord injury.  Further, it is not clear if the effectuation of these mechanisms of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/JARED BARSKY/Primary Examiner, Art Unit 1628